
	

114 HRES 646 IH: Expressing the position of the House of Representatives in the matter of United States, et al. v. Texas, et al., No. 15–674.
U.S. House of Representatives
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 646
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2016
			Ms. Lofgren (for herself, Ms. Pelosi, Mr. Hoyer, Mr. Conyers, Ms. Slaughter, Mr. Becerra, Mr. Butterfield, Ms. Judy Chu of California, Mr. Crowley, Mr. Ellison, Mr. Grijalva, Mr. Gutiérrez, Mr. Honda, Ms. Linda T. Sánchez of California, Mr. Schrader, and Mr. Clyburn) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the position of the House of Representatives in the matter of United States, et al. v.
			 Texas, et al., No. 15–674.
	
	
 That— (1)the House of Representatives in the Supreme Court in the matter of United States, et al. v. Texas, et al., No. 15–674, supports the position of the petitioners; and
 (2)the House of Representatives supports the position stated in the amicus brief filed before the U.S. Supreme Court on March 8, 2016, on behalf of 186 Democratic House Members and 39 Democratic Senators in support of the Obama Administration’s position in United States, et al. v. Texas, et al., No. 15–674, namely, that the Administration’s immigration executive actions are authorized by existing laws enacted by Congress and are consistent with actions taken by both Democratic and Republican presidents since the Eisenhower Administration.
			
